Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) is made as of
                     by and between Milacron Inc., a Delaware corporation (the
“Company”), and                     , a director and/or officer of the Company
(“Indemnitee”).
RECITALS
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company.
     WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors and officers, the
significant and continual increases in the cost of such insurance and the
general trend of insurance companies to reduce the scope of coverage of such
insurance.
     WHEREAS, the Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors and officers
to expensive litigation risks at the same time as the availability and scope of
coverage of liability insurance provide increasing challenges for the Company.
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that the increased difficulty in attracting and retaining highly qualified
persons such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     Section 1. Services to the Company. Indemnitee agrees to begin or to
continue to serve as a director or officer of the Company. Indemnitee may at any
time and for any reason resign from such position (subject to any other
contractual obligation or any obligation imposed by operation of law), in which
event the Company shall have no obligation under this Agreement to continue
Indemnitee in such position. This Agreement shall not be deemed an employment
contract between Indemnitee and the Company (or any of its subsidiaries or any
other entity of which Indemnitee is or was serving in any capacity at the
request of the Company). The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as a director or officer
of the Company.
     Section 2. Right to Indemnification. The Company shall to the fullest
extent permitted by applicable law as then in effect indemnify Indemnitee, if
Indemnitee is or was involved in any manner (including, without limitation, as a
party or a witness) or is threatened to be made so involved in any threatened,
pending or completed investigation, claim, action, suit or proceeding,

 



--------------------------------------------------------------------------------



 



whether civil, criminal, administrative or investigative (including, without
limitation, any action, suit or proceeding brought by or in the right of the
Company to procure a judgment in its favor) (a “Proceeding”) by reason of the
fact that Indemnitee is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise (including, without limitation, any employee benefit
plan), against all expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such person in
connection with such Proceeding; provided, however, that, except as provided in
Section 5(d), the foregoing shall not apply to any part of a Proceeding that was
commenced by Indemnitee prior to a Change in Control (as hereinafter defined).
Such indemnification shall be a contract right. Subject to the applicable
provisions of Section 5(a) hereof, Indemnitee shall also have the right to
receive from the Company payment of any expenses incurred by Indemnitee in
connection with any such Proceeding in advance of the final disposition of such
Proceeding, consistent with the provisions of applicable law as then in effect.
All references in this Agreement to the “applicable law as then in effect” refer
to such law as it exists as of the date of this Agreement or as such law may
hereafter be amended (but, in the case of such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification or
advancement rights than such law permitted the Company to provide prior to such
amendment).
     Section 3. Insurance, Contracts and Funding. The Company may purchase and
maintain insurance to protect itself and Indemnitee against any expenses,
judgments, fines and amounts paid in settlement as specified in this Agreement
or incurred by any such person in connection with any Proceeding referred to in
this Agreement, to the fullest extent permitted by applicable law as then in
effect. The Company may enter into contracts with Indemnitee in furtherance of
the provisions of this Agreement and may create a trust fund, grant a security
interest or use other means (including, without limitation, a letter of credit)
to ensure the payment of such amounts as may be necessary to effect
indemnification as provided in this Agreement.
     Section 4. Indemnification; Not Exclusive Right. The right of
indemnification and advancement of expenses provided in this Agreement shall not
be exclusive of any other rights to which Indemnitee may otherwise be entitled.
The provisions of this Agreement shall inure to the benefit of the heirs and
legal representatives of Indemnitee and shall be applicable to Proceedings
commenced or continuing after the execution of this Agreement by the parties
hereto, whether arising from acts or omissions occurring before or after such
execution.
     Section 5. Advancement of Expenses; Procedures; Presumptions and Effect of
Certain Proceedings; Remedies. The following procedures, presumptions and
remedies shall apply with respect to advancement of expenses and the right to
indemnification under this Agreement:
     (a) Advancement of Expenses. All reasonable expenses incurred by or on
behalf of Indemnitee in connection with, and prior to the final disposition of,
any Proceeding shall be advanced to Indemnitee by the Company within 20 calendar
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether such
statement or statements are received prior to or after final disposition of such
Proceeding. Indemnitee shall include with such statement or statements evidence
of the expenses incurred by Indemnitee and, if required by law at the time of
such advance, shall include or be accompanied by an undertaking by or on behalf
of Indemnitee to repay the amounts advanced if it

2



--------------------------------------------------------------------------------



 



should ultimately be determined that Indemnitee is not entitled to be
indemnified against such expenses pursuant to this Agreement.
     (b) Procedure for Determination of Entitlement to Indemnification.
          (i) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Secretary of the Company a written request therefor. If the
Company intends to determine whether Indemnitee is entitled to indemnification
pursuant to this Agreement, the Company shall deliver to Indemnitee written
notice of such intent (such notification, an “Election Notice”) within 15
calendar days of the Secretary’s receipt of Indemnitee’s written request for
indemnification. If the Company delivers an Election Notice in accordance with
the preceding sentence, the determination of Indemnitee’s entitlement to
indemnification shall be made not later than 90 calendar days after the later of
receipt by the Company of the written request for indemnification or final
disposition of the Proceeding. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.
          (ii) If the Company has delivered to Indemnitee an Election Notice
within the 15-day period set forth in Section 5(b)(i), Indemnitee’s entitlement
to indemnification under this Agreement shall be determined in one of the
following ways: (A) by a majority vote of the Disinterested Directors (as
hereinafter defined), even though less than a quorum; (B) by a committee of such
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum; (C) by a written opinion of
Independent Counsel (as hereinafter defined) selected by a majority of the
Disinterested Directors; or (D) by the stockholders of the Company (but only if
a majority of the Disinterested Directors presents the issue of entitlement to
indemnification to the stockholders for their determination). Promptly following
the Company’s receipt of a written request for indemnification, a majority of
the Disinterested Directors shall decide who shall determine the issue of
entitlement to indemnification, and the Company shall promptly notify Indemnitee
of such decision. Notwithstanding the preceding sentences of this
Section 5(b)(ii), Indemnitee’s entitlement to indemnification shall be
determined by Independent Counsel if (1) Indemnitee demands a determination by
Independent Counsel in the written request for indemnification required by
Section 5(b)(i) and identifies in such written request the person or persons who
Indemnitee wishes to select as Independent Counsel and (2) such written request
for indemnification is delivered to the Company following a Change in Control.
          (iii) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel, the Independent Counsel selected by a
majority of the Disinterested Directors or Indemnitee (as applicable) shall be
Independent Counsel to which the Indemnitee or a majority of the Disinterested
Directors (as applicable) does not reasonably object; provided that such
objection must be delivered promptly following such selection.
     (c) Presumptions and Effect of Certain Proceedings. Except as otherwise
expressly provided in this Agreement, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement upon submission of a request
for indemnification in accordance with Section 5(b)(i), and thereafter the
Company shall have the burden of proof to overcome that presumption in reaching
a contrary determination. The termination of any Proceeding described in
Section 2, or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, adversely affect the right of Indemnitee to

3



--------------------------------------------------------------------------------



 



indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.
     (d) Remedies of Indemnitee.
          (i) In the event that a determination is made pursuant to Section 5(b)
that Indemnitee is not entitled to indemnification under this Agreement, or in
the event no determination is made within the 90-day period specified in
Section 5(b)(i), or in the event the Company does not deliver an Election Notice
to Indemnitee within the 15-day period set forth in Section 5(b)(i),
(A) Indemnitee shall be entitled to seek an adjudication of his entitlement to
such indemnification either, at Indemnitee’s sole option, in the Court of
Chancery of the State of Delaware or any other court of competent jurisdiction
or an arbitration to be conducted by a single arbitrator pursuant to the rules
of the American Arbitration Association; (B) any such judicial proceeding or
arbitration shall be de novo and Indemnitee shall not be prejudiced by reason of
an adverse determination that Indemnitee is not entitled to indemnification; and
(C) in any such judicial proceeding or arbitration the Company shall have the
burden of proving that Indemnitee is not entitled to indemnification under this
Agreement. In any suit brought by Indemnitee to enforce a right to
indemnification hereunder it shall be a defense that Indemnitee has not met any
applicable standard for indemnification set forth in applicable law.
          (ii) If a determination shall have been made, pursuant to
Section 5(b), that Indemnitee is entitled to indemnification, the Company shall
be obligated to pay the amounts constituting such indemnification within five
days after such determination has been made and shall be conclusively bound by
such determination unless (A) Indemnitee misrepresented or failed to disclose a
material fact in making the request for indemnification or in submitting
information to the Company to aid it in such determination or (B) such
indemnification is prohibited by law. In the event that advancement of expenses
is not timely made pursuant to Section 5(a) or payment of indemnification is not
made within five calendar days after a determination of entitlement to
indemnification has been made pursuant to Section 5(b), Indemnitee shall be
entitled to seek judicial enforcement of the Company’s obligation to pay to
Indemnitee such advancement of expenses or indemnification. Notwithstanding the
foregoing, the Company may bring an action, in the Court of Chancery of the Sate
of Delaware or any other court of competent jurisdiction, contesting the right
of Indemnitee to receive indemnification hereunder due to the occurrence of an
event described in subclause (A) or (B) of this clause (ii) (a “Disqualifying
Event”); provided, however, that in any such action the Company shall have the
burden of proving the occurrence of such Disqualifying Event.
          (iii) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 5(d) that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
          (iv) In the event that Indemnitee, pursuant to this Section 5(d),
seeks a judicial adjudication of or an award in arbitration to enforce his
rights under, or to recover damages for breach of, this Agreement, Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any expenses actually and reasonably incurred by Indemnitee if
Indemnitee prevails in such judicial adjudication or arbitration. If it shall be
determined in such

4



--------------------------------------------------------------------------------



 



judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be prorated accordingly.
     (e) Definitions. For purposes of this Section 5:
          (i) “Change in Control” means a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) (or any
successor provision) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided that, without limitation, such a
change in control shall be deemed to have occurred if (A) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities without the
prior approval of at least two-thirds of the members of the Board of Directors
in office immediately prior to such acquisition; (B) the Company is a party to
any merger or consolidation in which the Company is not the continuing or
surviving corporation or pursuant to which shares of the Company’s Common Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which the holders of the Company’s Common Stock immediately
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger; (C) there is a sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, the assets of the Company, or a
liquidation or dissolution of the Company; or (D) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders or appointment
by Company directors was approved by a vote of at least two-thirds of the
directors then still in office who were either directors at the beginning of
such period or who were previously so approved by such two-thirds vote) cease
for any reason to constitute at least a majority of the Board of Directors.
          (ii) “Disinterested Director” means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
          (iii) “Independent Counsel” means a law firm or a member of a law firm
that neither presently is, nor in the past five years has been, retained to
represent (a) the Company or Indemnitee in any matter material to either such
party or (b) any other party to the Proceeding giving rise to a claim for
indemnification under this Agreement. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing under the law of the State of
Delaware, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify such counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to the
Agreement or such Independent Counsel’s engagement pursuant hereto.
     Section 6. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all

5



--------------------------------------------------------------------------------



 



portions of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that are not themselves invalid, illegal
or unenforceable) shall not in any way be affected or impaired thereby; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
     Section 7. Enforcement.
     (a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby to induce Indemnitee
to begin or to continue to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.
     (b) This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Charter, By-Laws and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.
     Section 8. Amendment and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
     Section 9. Applicable Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.
     Section 10. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought need be produced to evidence the existence of this Agreement.
     Section 11. Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand or when mailed by
certified mail, return receipt requested, with postage prepaid:
     A. If to Indemnitee to:
________________________
________________________
________________________

6



--------------------------------------------------------------------------------



 



or to such other person or address as Indemnitee shall furnish to the Company in
writing pursuant to the above.
     B. If to the Company to:
Milacron Inc.
2090 Florence Avenue
Cincinnati, Ohio 45206
Attention: Secretary
or to such other person or address as the Company shall furnish to Indemnitee in
writing pursuant to the above.
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

            MILACRON INC. (“Company”)
      By:           Name:   Ronald D. Brown        Title:   Chairman, President
and Chief Executive Officer     

         
 
  INDEMNITEE    
 
       
 
       
 
  Name:    

7